          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 1 of 24



                             UNITED STATES DISTRICT COURT
                           IN THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 DATA SCAPE LIMITED,

                  Plaintiff,

         v.                                              C.A. No. 6:19-cv-00129

 DELL TECHNOLOGIES INC., DELL INC.,
 and EMC CORPORATION,

                  Defendants.



             DEFENDANTS DELL TECHNOLOGIES INC., DELL INC., AND EMC
             CORPORATION’S ANSWER, DEFENSES, AND COUNTERCLAIMS
                 TO PLAINTIFF DATA SCAPE LIMITED’S COMPLAINT

        Defendants Dell Technologies Inc. (“Dell Technologies”), Dell Inc., and EMC Corporation

(“EMC”) (collectively, “Dell” or “Defendants”) file their Answer, Defenses, and Counterclaims

(“Answer”) to Plaintiff Data Scape Limited’s (“Data Scape” or “Plaintiff”) Complaint for Patent

Infringement (“Complaint”).         Dell denies the allegations and characterizations and

characterizations in Data Scape’s Complaint unless expressly admitted in the following

paragraphs.

                                             PARTIES

        1.      Dell lacks knowledge or information sufficient to form a belief as to the truth of the

allegations of paragraph 1 and therefore denies the same.

        2.      Admitted.

        3.      Admitted.




ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 2 of 24



        4.      Dell admits that EMC is a Massachusetts corporation, that EMC is wholly owned

by Dell Technologies, and that EMC may be served through its registered agent Corporation

Service Company, at 211 E. 7th St., Austin, TX. Dell admits that EMC has places of business at

One Dell Way, Round Rock, Texas 78682, and 176 South Street, Hopkinton, Massachusetts

01748. Dell denies the remaining allegations and characterizations of paragraph 4.

                                 JURISDICTION AND VENUE

        5.      Paragraph 5 contains conclusions of law to which no response is required.

        6.      Paragraph 6 contains conclusions of law to which no response is required. Dell

denies that the Defendants have committed acts of infringement giving rise to this action.

        7.      Paragraph 7 contains conclusions of law to which no response is required. Dell

admits that the Defendants have established places of business in the Austin Division of the

Western District of Texas. Dell further admits that the Defendants are registered to do business in

Texas and that the Defendants have transacted business in the Western District of Texas. Dell

denies that the Defendants have established places of business in the Waco Division of the Western

District of Texas, denies the remaining allegations of paragraph 7, and maintains that there is no

basis for proceeding in the Waco Division of the Western District of Texas.

                                            COUNT I

                ALLEGED INFRINGEMENT OF U.S. PATENT NO. 8,386,581

        8.      Dell admits that a copy of U.S. Patent No. 8,386,581 (“the ’581 patent”) is attached

to the Complaint as Exhibit A, that the ’581 patent on its face bears the title “Communication

System And Its Method and Communication Apparatus And Its Method,” and that the ’581 patent

appears to have issued on February 26, 2013. Dell lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of paragraph 8 and therefore denies the

same.

                                                 2
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 3 of 24



        9.      Dell denies the allegations and characterizations of paragraph 9.

        10.     Dell denies the allegations and characterizations of paragraph 10.

        11.     Dell denies the allegations and characterizations of paragraph 11.

        12.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 12.

        13.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 13.

        14.     Dell admits that the cited Whitepaper contains the cited quotations. Dell denies the

remaining allegations, characterizations, and legal conclusions of paragraph 14.

        15.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 15.

        16.     Dell admits that the cited Administration Guide, Whitepaper, and website contain

the cited quotations and images. Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 16.

        17.     Dell admits that the cited Administration Guide, Whitepaper, and website contain

the cited quotations and images. Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 17.

        18.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 18.

        19.     Dell admits that it learned of the ’581 patent shortly after this lawsuit was filed.

Dell denies the remaining allegations of paragraph 19.



                                                 3
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 4 of 24



        20.     Dell denies the allegations and characterizations of paragraph 20.

        21.     Dell admits that it explains to customers the benefits of using the accused Data

Domain and RecoverPoint products. Dell denies the remaining allegations and characterizations

of paragraph 21.

        22.     Dell denies the allegations and characterizations of paragraph 22.

        23.     Dell denies the allegations and characterizations of paragraph 23.

        24.     Dell denies the allegations and characterizations of paragraph 24.

        25.     Dell denies the allegations and characterizations of paragraph 25.

                                            COUNT II

                ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,720,929

        26.     Dell admits that a copy of U.S. Patent No. 7,720,929 (“the ’929 patent”) is attached

to the Complaint as Exhibit B, that the ’929 patent on its face bears the title “Communication

System And Its Method and Communication Apparatus And Its Method,” and that the ’929 patent

appears to have issued on May 18, 2010. Dell lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations of paragraph 26 and therefore denies the same.

        27.     Dell denies the allegations and characterizations of paragraph 27.

        28.     Dell denies the allegations and characterizations of paragraph 28.

        29.     Dell denies the allegations and characterizations of paragraph 29.

        30.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 30.

        31.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 31.

        32.     Dell admits that the cited Whitepaper contains the cited quotations. Dell denies the

remaining allegations, characterizations, and legal conclusions of paragraph 32.

                                                 4
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 5 of 24



        33.     Dell admits that the cited Administration Guide contains the cited quotation. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 18.

        34.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 34.

        35.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 35.

        36.     Dell admits that the cited Whitepaper contains the cited quotations and images

referring to “Figure 3.” Dell denies that the cited quotations and images referring to “Figure 21”

are found in the cited Whitepaper, and further denies the remaining allegations, characterizations,

and legal conclusions of paragraph 36.

        37.     Dell admits that it learned of the ’929 patent shortly after this lawsuit was filed.

Dell denies the remaining allegations of paragraph 37.

        38.     Dell denies the allegations and characterizations of paragraph 38.

        39.     Dell admits that it explains to customers the benefits of using the accused Data

Domain and RecoverPoint products. Dell denies the remaining allegations and characterizations

of paragraph 39.

        40.     Dell denies the allegations and characterizations of paragraph 40.

        41.     Dell denies the allegations and characterizations of paragraph 41.

        42.     Dell denies the allegations and characterizations of paragraph 42.

        43.     Dell denies the allegations and characterizations of paragraph 43.




                                                 5
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 6 of 24



                                           COUNT III

                ALLEGED INFRINGEMENT OF U.S. PATENT NO. 7,617,537

         44.    Dell admits that a copy of U.S. Patent No. 7,617,537 (“the ’537 patent”) is attached

to the Complaint as Exhibit C, that the ’537 patent on its face bears the title “Communication

System And Its Method and Communication Apparatus And Its Method,” and that the ’537 patent

appears to have issued on November 10, 2009. Dell lacks knowledge or information sufficient to

form a belief as to the truth of the remaining allegations of paragraph 44 and therefore denies the

same.

         45.    Dell denies the allegations and characterizations of paragraph 45.

         46.    Dell denies the allegations and characterizations of paragraph 46.

         47.    Dell denies the allegations and characterizations of paragraph 47.

         48.    Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 48.

         49.    Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 49.

         50.    Dell admits that the cited Administration Guide contains the cited quotations and

image.    Dell denies the remaining allegations, characterizations, and legal conclusions of

paragraph 50.

         51.    Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 51.

         52.    Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 52.

                                                 6
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 7 of 24



        53.     Dell admits that the cited URL contains the cited quotations. Dell denies the

remaining allegations, characterizations, and legal conclusions of paragraph 53.

        54.     Dell admits that it learned of the ’537 patent shortly after this lawsuit was filed.

Dell denies the remaining allegations of paragraph 54.

        55.     Dell denies the allegations and characterizations of paragraph 55.

        56.     Dell admits that it explains to customers the benefits of using the accused Data

Domain and RecoverPoint products. Dell denies the remaining allegations and characterizations

of paragraph 56.

        57.     Dell denies the allegations and characterizations of paragraph 57.

        58.     Dell denies the allegations and characterizations of paragraph 58.

        59.     Dell denies the allegations and characterizations of paragraph 59.

        60.     Dell denies the allegations and characterizations of paragraph 60.

                                            COUNT IV

                ALLEGED INFRINGEMENT OF U.S. PATENT NO. 9,715,893

        61.     Dell admits that a copy of U.S. Patent No. 9,715,893 (“the ’893 patent”) is attached

to the Complaint as Exhibit D, that the ’893 patent on its face bears the title “Recording Apparatus,

Server Apparatus, Recording Method, Program and Storage Medium,” and that the ’893 patent

appears to have issued on July 25, 2017. Dell lacks knowledge or information sufficient to form

a belief as to the truth of the remaining allegations of paragraph 61 and therefore denies the same.

        62.     Dell denies the allegations and characterizations of paragraph 62.

        63.     Dell denies the allegations and characterizations of paragraph 63.

        64.     Dell denies the allegations and characterizations of paragraph 64.

        65.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 65.

                                                 7
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 8 of 24



        66.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 66.

        67.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 67.

        68.     Dell admits that the cited Administration Guide contains the cited quotations. Dell

denies the remaining allegations, characterizations, and legal conclusions of paragraph 68.

        69.     Dell admits that the cited Administration Guide and Whitepaper contain the cited

quotations and images.      Dell denies the remaining allegations, characterizations, and legal

conclusions of paragraph 69.

        70.     Dell admits that it learned of the ’893 patent shortly after this lawsuit was filed.

Dell denies the remaining allegations of paragraph 70.

        71.     Dell denies the allegations and characterizations of paragraph 71.

        72.     Dell admits that it explains to customers the benefits of using the accused Data

Domain and RecoverPoint products. Dell denies the remaining allegations and characterizations

of paragraph 72.

        73.     Dell denies the allegations and characterizations of paragraph 73.

        74.     Dell denies the allegations and characterizations of paragraph 74.

        75.     Dell denies the allegations and characterizations of paragraph 75.

        76.     Dell denies the allegations and characterizations of paragraph 76.

                                     PRAYER FOR RELIEF

        Dell denies that Data Scape is entitled to the requested relief identified in items (a) – (f)

of its Prayer for Relief or any other relief in connection with this civil action.

                                                   8
ActiveUS 171983454v.8
            Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 9 of 24



                                  DEMAND FOR JURY TRIAL

        Dell admits that Data Scape has the right to demand a trial by jury of any issues so triable

by right.

                             DELL’S AFFIRMATIVE DEFENSES

        Dell hereby asserts the following defenses without undertaking or shifting any applicable

burdens of proof. Dell reserves the right to assert additional defenses, including unenforceability

of the asserted patents as warranted by facts learned through investigation and discovery.

                            First Defense – Failure to State a Claim

        77.     Data Scape’s Complaint includes only threadbare and conclusory allegations that

fail to state a claim upon which relief can be granted. Further, Data Scape has not even attempted

to explain the basis for a plausible claim with respect to the alleged infringement of the ’581 and

’929 patents by Dell’s RecoverPoint product.

                              Second Defense – Non-Infringement

        78.     Dell has not infringed and does not infringe, either directly, contributorily, or by

active inducement, any valid and enforceable claim of the ’581 patent under any theory, including

literal infringement or infringement under the doctrine of equivalents.

        79.     Dell has not infringed and does not infringe, either directly, contributorily, or by

active inducement, any valid and enforceable claim of the ’929 patent under any theory, including

literal infringement or infringement under the doctrine of equivalents.

        80.     Dell has not infringed and does not infringe, either directly, contributorily, or by

active inducement, any valid and enforceable claim of the ’537 patent under any theory, including

literal infringement or infringement under the doctrine of equivalents.




                                                 9
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 10 of 24



        81.     Dell has not infringed and does not infringe, either directly, contributorily, or by

active inducement, any valid and enforceable claim of the ’893 patent under any theory, including

literal infringement or infringement under the doctrine of equivalents.

                                    Third Defense – Invalidity

        82.     Any or all of the claims of the ’581 patent are invalid for failure to comply with one

or more provisions of Title 35, United States Code, including but not limited to 35 U.S.C. §§ 101,

102, 103, 112, and/or any other applicable statutory provisions of Title 35 of the United States

Code.

        83.     Any or all of the claims of the ’929 patent are invalid for failure to comply with one

or more provisions of Title 35, United States Code, including but not limited to 35 U.S.C. §§ 101,

102, 103, 112, and/or any other applicable statutory provisions of Title 35 of the United States

Code.

        84.     Any or all of the claims of the ’537 patent are invalid for failure to comply with one

or more provisions of Title 35, United States Code, including but not limited to 35 U.S.C. §§ 101,

102, 103, 112, and/or any other applicable statutory provisions of Title 35 of the United States

Code.

        85.     Any or all of the claims of the ’893 patent are invalid for failure to comply with one

or more provisions of Title 35, United States Code, including but not limited to 35 U.S.C. §§ 101,

102, 103, 112, and/or any other applicable statutory provisions of Title 35 of the United States

Code.

                         Fourth Defense – Prosecution History Estoppel

        86.     By reason of the proceedings in the United States Patent and Trademark Office

(“Patent Office”) during the prosecution of the applications that resulted in the issuance of the ’581

patent, the ’929 patent, the ’537 patent, and the ’893 patent (collectively, “the Patents-in-Suit”), as

                                                  10
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 11 of 24



shown by the prosecution histories thereof, Data Scape is estopped from maintaining that any claim

of the Patents-in-Suit covers any of Dell’s articles, equipment, products, or any other activity

engaged in by Dell.

                        Fifth Defense – No Immediate or Irreparable Harm

        87.     Data Scape is not entitled to an injunction with respect to the Patents-in-Suit under

any theory because Data Scape has not and will not suffer irreparable harm, Data Scape does not

practice the patents, Data Scape is not without adequate remedy at law, and/or public policy

concerns weigh against any equitable relief.

                               Sixth Defense – Equitable Defenses

        88.     Data Scape’s claims are barred in whole or in part by one or more applicable

equitable doctrines, such as estoppel, waiver, acquiescence, unclean hands, or implied license.

                           Seventh Defense – Limitations on Damages

        89.     Data Scape’s claim for damages, if any, is barred, at least in part, pursuant to 35

U.S.C. § 286 and/or § 287.

                               Eighth Defense – Government Sales

        90.     To the extent that any accused product or service has been used or manufactured

by or for the United States Government, claims and demands by Data Scape for relief based on

any of the Patents-in-Suit are barred by 28 U.S.C. § 1498.

                              Ninth Defense – Inequitable Conduct

        91.     All of the claims of the ’893 patent are unenforceable due to inequitable conduct.

        92.     On information and belief, no later than March 2017, Data Scape acquired the

pending application that would ultimately issue as ’893 patent from the original owner Sony

Corporation (“Sony”), along with other patents within the same family (the “Hirano patent

family”). In the same transaction, Data Scape also acquired the ’537 patent, the ’929 patent, the

                                                 11
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 12 of 24



’581 patent, and other related patents and patent applications (the “Morohashi patent family”).

The assignment of the Hirano patent family and the Morohashi patent family from Sony to Data

Scape was recorded with the Patent Office on May 16, 2017.

        93.     On information and belief, Data Scape and its attorneys knew that the Morohashi

patent family as well as prior art cited in connection with the prosecution of the Morohashi patent

family (“corresponding prior art”) constituted material prior art to the then-pending ’893 patent

claims, yet deliberately withheld the references during the prosecution of the ’893 patent, as well

as subsequent prosecutions of other patents in the Hirano patent family.

        94.     The Morohashi patent family and its corresponding prior art were never cited

during the prosecution of any of the Hirano patent family patents or patent applications, including

the ’893 patent, which was pending at the time of the acquisition. The Morohashi patent family,

as well as its corresponding prior art, are prior art to the ’893 patent (and the other patents in the

Hirano patent family). The Morohashi patent family claims priority to a U.S. patent application

filed September 20, 2000, and a Japanese patent application that published on April 6, 2001. The

’893 patent’s earliest claimed priority date is through a Japanese patent application filed June 12,

2002. Therefore, the individual patents within the Morohashi patent family are prior art to the

’893 patent at least under § 102(b) and/or (e).

        95.     The Morohashi patent family disclose or suggest all elements of at least claim 1 of

the ’893 patent, including but not limited to, comparing content data stored on two apparatuses

and transferring content on one apparatus to the other. Compare ’537 patent, claim 1 (“comparing

… a first list of content data of said first apparatus and a second list of content data of said second

apparatus; transferring, from the second apparatus to the first apparatus first content data, which is

registered in said second list and is not registered in said first list”), with ’893 patent, claim 1



                                                  12
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 13 of 24



(“automatically identifying … one of the files of source data being absent from the second storage

medium; and automatically transferring the one of the files of source data to the second storage

medium”). The corresponding prior art similarly discloses or suggests the same purported

invention. For example, the Patent Office found that U.S. Patent No. 6,577,735 (“Bharat”)—cited

during the prosecution of the Morohashi ’537 patent—as discloses the limitation “transferring

content data to [a] first apparatus from [a] second apparatus based on the result of comparing

identifiers.” See ’537 Patent File History, Office Action dated Oct. 7, 2008. Yet Bharat was never

disclosed to the Patent Office during the prosecution of the ’893 patent. Thus, the Morohashi

patent family and its corresponding prior art were not cumulative of the other art already of record

in the pending application of the ’893 patent.         The Morohashi patent family and/or its

corresponding prior art establishes, by itself or in combination with other prior art references, the

unpatentability of the ’893 patent for lack of novelty and/or obviousness. Had the Morohashi

patent family and/or its corresponding prior art been presented to the Patent Office, the ’893 patent

would not have issued.

        96.     Data Scape and its representatives deliberately and with specific intent chose to

withhold the material Morohashi patent family prior art and/or its corresponding prior art during

the prosecution of the ’893 patent. On information and belief, Data Scape acquired the Hirano and

Morohashi patent families from Sony with the intention of asserting and/or licensing the patents

to technology companies selling products in the United States, as evidenced by the fact that Data

Scape’s present litigation counsel recorded the assignment documents with the Patent Office. As

a result, at least as of the date of acquisition in March 2017, Data Scape’s principals and its legal

counsel had knowledge of the disclosures and claims for both the Hirano and Morohashi patent

families and the corresponding prior art.



                                                 13
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 14 of 24



        97.     While the ’893 patent remained pending, Data Scape and its attorneys had a duty

to disclose material information. The ’893 patent did not formally issue until July 25, 2017. Even

though Data Scape had purchased the Morohashi and Hirano patent families together from Sony

in March 2017, Data Scape and its attorneys never disclosed the material Morohashi patent family

prior art to Patent Office during the remaining prosecution of the ’893 patent.

        98.     On information and belief, Data Scape’s principals and its attorneys (including both

its litigation and prosecution counsel), knew of the Morohashi patent family and their respective

file histories since at least the diligence in connection with the acquisition of the portfolio from

Sony. They likewise were involved with the prosecution of at least the ’893 patent while it was

pending. For example, Data Scape’s attorney Terry Kramer of the law firm KramerAmado took

over prosecution of the ’893 patent following Data Scape’s acquisition. Mr. Kramer submitted the

issue fee for the ’893 patent on June 20, 2017. Shortly thereafter, Mr. Kramer and his colleagues

filed a new application in the Morohashi patent family on July 17, 2017, further confirming his

and Data Scape’s knowledge of the material prior art, before the ’893 patent was granted. Yet

Data Scape and its attorneys never disclosed either the Morohashi patent family or the

corresponding prior art.

                            Reservation of All Affirmative Defenses

        99.     Dell hereby gives notice that it intends to reply upon any other matter constituting

an avoidance or affirmative defense as set forth in Rule 8(c) of the Federal Rules of Civil

Procedure, and that it reserves the right to seek leave to amend this Answer to add to, amend,

withdraw, or modify these defenses as its investigation continues and as discovery may require.




                                                 14
ActiveUS 171983454v.8
           Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 15 of 24



                                     DELL’S COUNTERCLAIMS

        Counterclaim-Plaintiffs Dell Technologies Inc. (“Dell Technologies”), Dell Inc., and

EMC Corporation (“EMC”) (collectively, “Dell” or “Counterclaim-Plaintiffs”) hereby assert the

following counterclaims against Data Scape Limited (“Data Scape”). Dell reserves the right to

assert additional counterclaims as warranted by facts learned through investigation and

discovery.

                                            PARTIES

        1.      Counterclaim-Plaintiff Dell Technologies is a corporation organized under the laws

of the State of Delaware, with its principal place of business in Round Rock, Texas.

        2.      Counterclaim-Plaintiff Dell Inc. is a corporation organized under the laws of the

State of Delaware, with its principal place of business in Round Rock, Texas.

        3.      Counterclaim-Plaintiff EMC is a corporation organized under the laws of the State

of Massachusetts, with places of business in Round Rock, Texas, and Hopkinton, Massachusetts.

        4.      On information and belief, Data Scape is a company organized under the laws of

Ireland.

                                JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over these counterclaims pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201, and/or 2202 and the patent laws of the United States, 35 U.S.C. §§

100 et seq. Personal jurisdiction is proper for these counterclaims because Data Scape elected this

forum for suit; by filing the complaint in this action, Data Scape has subjected itself to the

jurisdiction of this Court for purposes of these counterclaims against it. Venue is proper in the

Western District of Texas pursuant to 28 U.S.C. §§ 1391 and 1400(b), specifically in the Austin

Division.



                                                15
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 16 of 24



                                             COUNT I

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF ’581 PATENT

          6.    Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 5 of Dell’s Counterclaims.

          7.    Data Scape contends that Dell has infringed and continues to infringe the ’581

patent.

          8.    Dell denies Data Scape’s contentions and states that Dell has not infringed and does

not infringe, either directly, contributorily, or by active inducement, any valid and enforceable

claim of any of the ’581 patent, either literally or under the doctrine of equivalents.

          9.    Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether Dell has infringed Data Scape’s alleged rights under the ’581 patent.

          10.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that Dell has not directly or indirectly infringed any valid

claim of the ’581 patent either literally or under the doctrine of equivalents.

                                            COUNT II

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF ’929 PATENT

          11.   Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 10 of Dell’s Counterclaims.

          12.   Data Scape contends that Dell has infringed and continues to infringe the ’929

patent.

          13.   Dell denies Data Scape’s contentions and states that Dell has not infringed and does

                                                 16
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 17 of 24



not infringe, either directly, contributorily, or by active inducement, any valid and enforceable

claim of any of the ’929 patent, either literally or under the doctrine of equivalents.

          14.   Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether Dell has infringed Data Scape’s alleged rights under the ’929 patent.

          15.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that Dell has not directly or indirectly infringed any valid

claim of the ’929 patent either literally or under the doctrine of equivalents.

                                            COUNT III

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF ’537 PATENT

          16.   Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 15 of Dell’s Counterclaims.

          17.   Data Scape contends that Dell has infringed and continues to infringe the ’537

patent.

          18.   Dell denies Data Scape’s contentions and states that Dell has not infringed and does

not infringe, either directly, contributorily, or by active inducement, any valid and enforceable

claim of any of the ’537 patent, either literally or under the doctrine of equivalents.

          19.   Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether Dell has infringed Data Scape’s alleged rights under the ’537 patent.

          20.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that Dell has not directly or indirectly infringed any valid

claim of the ’537 patent either literally or under the doctrine of equivalents.

                                                 17
ActiveUS 171983454v.8
          Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 18 of 24



                                              COUNT IV

      DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF ’893 PATENT

          21.     Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 20 of Dell’s Counterclaims.

          22.     Data Scape contends that Dell has infringed and continues to infringe the ’893

patent.

          23.     Dell denies Data Scape’s contentions and states that Dell has not infringed and does

not infringe, either directly, contributorily, or by active inducement, any valid and enforceable

claim of any of the ’893 patent, either literally or under the doctrine of equivalents.

          24.     Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether Dell has infringed Data Scape’s alleged rights under the ’893 patent.

          25.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that Dell has not directly or indirectly infringed any valid

claim of the ’893 patent either literally or under the doctrine of equivalents.

                                              COUNT V

                DECLARATORY JUDGMENT OF INVALIDITY OF ’581 PATENT

          26.     Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 25 of Dell’s Counterclaims.

          27.     Data Scape contends that the ’581 patent is valid.

          28.     Dell denies Data Scape’s contentions and states that the ’581 patent and each of its

claims are invalid for failing to meet one or more of the conditions for patentability set forth in

                                                   18
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 19 of 24



Title 35 of the United States Code, including without limitation 35 U.S. C. §§ 101, 102, 103, 112,

and/or any other applicable statutory provisions of Title 35 of the United States Code.

        29.     Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether or not the claims of the ’581 patent are invalid.

        30.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that the ’581 patent, and each of its claims, are invalid.

                                            COUNT VI

              DECLARATORY JUDGMENT OF INVALIDITY OF ’929 PATENT

        31.     Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 30 of Dell’s Counterclaims.

        32.     Data Scape contends that the ’929 patent is valid.

        33.     Dell denies Data Scape’s contentions and states that the ’929 patent and each of its

claims are invalid for failing to meet one or more of the conditions for patentability set forth in

Title 35 of the United States Code, including without limitation 35 U.S. C. §§ 101, 102, 103, 112,

and/or any other applicable statutory provisions of Title 35 of the United States Code.

        34.     Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether or not the claims of the ’929 patent are invalid.

        35.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that the ’929 patent, and each of its claims, are invalid.




                                                 19
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 20 of 24



                                           COUNT VII

              DECLARATORY JUDGMENT OF INVALIDITY OF ’537 PATENT

        36.     Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 35 of Dell’s Counterclaims.

        37.     Data Scape contends that the ’537 patent is valid.

        38.     Dell denies Data Scape’s contentions and states that the ’537 patent and each of its

claims are invalid for failing to meet one or more of the conditions for patentability set forth in

Title 35 of the United States Code, including without limitation 35 U.S. C. §§ 101, 102, 103, 112,

and/or any other applicable statutory provisions of Title 35 of the United States Code.

        39.     Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether or not the claims of the ’537 patent are invalid.

        40.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that the ’537 patent, and each of its claims, are invalid.

                                           COUNT VIII

              DECLARATORY JUDGMENT OF INVALIDITY OF ’893 PATENT

        41.     Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 40 of Dell’s Counterclaims.

        42.     Data Scape contends that the ’893 patent is valid.

        43.     Dell denies Data Scape’s contentions and states that the ’893 patent and each of its

claims are invalid for failing to meet one or more of the conditions for patentability set forth in

Title 35 of the United States Code, including without limitation 35 U.S. C. §§ 101, 102, 103, 112,

                                                 20
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 21 of 24



and/or any other applicable statutory provisions of Title 35 of the United States Code.

        44.      Based on the foregoing, Data Scape’s filing of this suit, and Dell’s Answer, an

actual justiciable case or controversy has arisen and now exists between Counterclaim-Plaintiffs

and Data Scape as to whether or not the claims of the ’893 patent are invalid.

        45.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., Dell

requests a declaration from the Court that the ’893 patent, and each of its claims, are invalid.

                                             COUNT IX

DECLARATORY JUDGMENT OF INEQUITABLE CONDUCT OF THE ’893 PATENT

        46.      Dell hereby repeats, realleges and incorporates by reference the allegations and

averments in paragraphs 1 through 99 of Dell’s Answer and Defenses herein and paragraphs 1

through 45 of Dell’s Counterclaims.

        47.      By virtue of its infringement allegations, Data Scape implies that the ’893 patent is

enforceable.

        48.      For the reasons stated in Dell’s Ninth Defense (paragraphs 91-98), Dell denies the

enforceability of the ’893 patent and states that all of the claims of the ’893 patent are

unenforceable due to inequitable conduct.



                                      PRAYER FOR RELIEF

        WHEREFORE, Counterclaim-Plaintiffs Dell Technologies, Dell Inc., and EMC

respectfully request that this Court enter judgment in their favor and against Data Scape, and

grant the following relief:

        A. that Data Scape be denied all relief it has requested as set forth in its Complaint and

              that the Complaint be dismissed with prejudice;



                                                  21
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 22 of 24



        B. that the Court find this case to be an exceptional case and that Dell be awarded its

            costs and recoverable attorneys’ fees incurred in having to defend this action pursuant

            to 35 U.S.C. §285 and as otherwise allowed;


        C. that the Court determine and declare that Dell has not infringed and does not infringe,

            either directly, contributorily, or by active inducement, any valid claim of any of the

            Patents-in-Suit, either literally or under the doctrine of equivalents;


        D. that the Court determine and declare that the claims of the Patents-in-Suit are invalid

            and/or unenforceable;


        E. that the Court determine and declare that the claims of the ’893 patent are

            unenforceable due to inequitable conduct; and


        F. that the Court grant Dell all other and further relief as the Court may deem

            appropriate and just under the circumstances.




                                          JURY DEMAND

        In accordance with Rule 38 of the Federal Rules of Civil Procedure, Dell respectfully

demands a jury trial of all issues triable to a jury in this action.




                                                   22
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 23 of 24



                                            Respectfully submitted,


 Dated: April 22, 2019                      /s/ Deron R. Dacus
                                            Deron R. Dacus
                                            Texas Bar No. 00790553
                                            THE DACUS FIRM, P.CD.
                                            821 ESE Loop 323, Suite 430
                                            Tyler, Texas 75701
                                            (903) 705-1117 (t)
                                            (903) 581-2543 (f)
                                            ddacus@dacusfirm.com

                                            Cynthia D. Vreeland
                                            Texas Bar No. 20625150
                                            Shirley X. Cantin
                                            Massachusetts Bar No. 675377
                                            WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                            60 State Street
                                            Boston, MA 02109
                                            (617) 526-6000 (t)
                                            (617) 526-5000 (f)
                                            Cynthia.Vreeland@wilmerhale.com
                                            Shirley.Cantin@wilmerhale.com

                                            E. Ross Cohen
                                            D.C. Bar No. 1542122
                                            WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
                                            1875 Pennsylvania Avenue NW
                                            Washington, DC 20006
                                            (202) 663-6000 (t)
                                            (202) 663-6363 (f)
                                            Ross.Cohen@wilmerhale.com

                                            Attorneys for Dell Technologies Inc., Dell
                                            Inc., and EMC Corporation




                                       23
ActiveUS 171983454v.8
         Case 6:19-cv-00129-ADA Document 35 Filed 04/22/19 Page 24 of 24




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2019, I electronically filed the foregoing documents via

the Court’s CM/ECF system, which will send notification of such filing to all counsel of record.



                                                             /s/ Deron R. Dacus
                                                             Deron R. Dacus




                                                24
ActiveUS 171983454v.8
